department of the treasury internal_revenue_service washington d c contact person identification_number telephone number tax_exempt_and_government_entities_division number release date date date xxkxxxxxk xxxxkxxk xxxxkxx xxxxkk employer_identification_number xxxxxx uniform issue list dear this is in response to your ruling_request on whether income from the sale of intellectual_property rights to a website is subject_to unrelated_business_income_tax under sec_511 and sec_512 of the internal_revenue_code facts on date you were recognized as tax-exempt under sec_501 of the code and classified as a church under sec_509 and sec_170 between and an employee of your church designed and constructed computer_software that runs y y is an interactive communication system for your church and church members in addition you represent you developed y for a non-commercial purpose you represent that because of widespread use of y by your church and church members and positive reviews about y sister churches began asking how to set up similar websites for- profit entities began making inquiries about purchasing the intellectual_property rights to y you represent that in order to focus more on your tax-exempt purpose in the summer of you decided to sell the intellectual_property rights to y for dollar_figurex w entered into a purchase agreement agreement and purchased from you the intellectual_property rights to y on date with the understanding that you will have a perpetual license to use y at no cost to you further you represent that w may allocate up to dollar_figurez of the purchase_price to a no compete clause in the agreement however w has not specified the amount xxxxxx you represent that you have no further duties in developing y and the agreement restricts you from engaging in any further development relating to y except as a user of y you ordinarily develop intellectual_property as a by-product of performing your exempt functions through delivery of sermons teaching materials and music for internal use and not for commercial purpose finally you represent that you plan not to engage in the future sale of computer_software that the sale of the intellectual_property rights to y was a one-time only operation and that the sale of intellectual_property rights to computer_software will not be an on-going income producing activity by you ruling requested you have requested the following ruling that the income from your sale of the intellectual_property rights to y intellectual_property rights you developed for a non-commercial purpose but only to the extent needed to carry on your exempt_activities does not constitute unrelated_business_income under sec_512 of the code and is not subject_to unrelated_business_income taxation under sec_511 law sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 including organizations described in sec_501 c sec_512 of the code defines unrelated_business_taxable_income generally as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the deductions directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 sec_512 of the code sets forth so-called modifications which are excluded from the computation of unrelated_business_taxable_income these modifications include dividends interest royalties rent from real_property and gain from the sale of property sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by an organization of the purpose or function constituting the basis for its exemption under sec_501 sec_513 of the code provides that trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services an activity does not lose identity as a trade_or_business merely because it is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may or may not be related to the exempt purposes of the organization xxxxxxk sec_1_512_b_-1 of the income_tax regulations regulations provides that regarding sale of properties there shall be excluded from unrelated_business_taxable_income all gains or losses from the sale exchange or other_disposition of property other than stock_in_trade or other_property of a kind which would properly be includible in inventory if on hand at the close of the taxable_year or property_held_primarily_for_sale to customers in the ordinary course of the trade_or_business sec_1_513-1 of the regulations provides that gross_income of an exempt_organization subject_to the tax imposed by sec_511 of the code is includible in the computation of unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions sec_1_513-1 of the regulations provides that for purposes of sec_513 of the code the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or the performance of services sec_1_513-1 of the regulations provides that in determining whether trade_or_business from which a particular amount of gross_income derives is regularly carried on within the meaning of sec_512 of the code regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued for example specific business activities of an exempt_organization will ordinarily be deemed to be regularly carried on if they manifest a frequency and continuity and are pursued in a manner generally similar to comparable commercial activities of non-exempt organizations analysis the issue is whether income from your sale of the intellectual_property rights to y qualifies as unrelated_business_taxable_income under sec_511 of the code sec_511 imposes a tax on unrelated_business_income of sec_501 organizations otherwise known as tax- exempt_organizations under sec_512 unrelated_business_taxable_income includes gross_income derived from an unrelated_trade_or_business activity or transaction that a tax-exempt_organization carries on regularly further under sec_1_513-1 of the regulations income derived from an activity is unrelated_business_taxable_income if the activity is a trade_or_business is regularly carried on and is not substantially related to the tax-exempt organization’s exercise or performance of its tax-exempt functions or purpose a three part test the activity must meet all three tests before income from the activity is taxable under sec_512 under the first test of sec_1_513-1 of the regulations we must determine whether the income you received from your sale of the intellectual_property rights to y is a trade_or_business sec_1_513-1 provides that any activity carried on for the production_of_income from the sale_of_goods or the performance of services is a trade_or_business the above facts indicate you sold the intellectual_property rights to y for dollar_figurex pursuant to the agreement upon the xxxxxxk completion of the sale transaction you will have no ownership of y and no ownership of the intellectual_property rights to y except the right as a perpetual licensed user of y thus because you earned_income from the sale of the entire intellectual_property rights to y you performed or carried on a trade_or_business under the second test of sec_1_513-1 of the regulations we must determine whether you regularly perform the trade_or_business of selling intellectual_property rights or similar transactions sec_1_513-1 defines regularly carried on to mean a trade_or_business activity frequently and continuously pursued by a tax-exempt_organization in a manner generally similar to comparable commercial activities of non-exempt organizations applying the above law your sale of the intellectual_property rights to y is not a continuous and consistent income producing activity because you performed or carried on this activity once you have not developed and sold intellectual_property rights to computer_software in the past further the agreement restricts you from further developing y to engage in the future sale of computer_software that the sale of the intellectual_property rights to y was a one-time only transaction and that the sale of intellectual_property rights to computer_software will not be an ongoing income producing activity by you thus your sale of the intellectual_property rights to y failed to meet the second test of sec_1_513-1 finally you represent that you do not plan income from an activity is taxable under sec_511 of the code as unrelated_business_income if the activity meets all the tests enumerated under sec_1_513-1 of the regulations which includes the trade_or_business activity test the regularity performance test and the non- substantial relationship_test because your sale of the intellectual_property rights of y did not meet the regularity performance test of sec_1_513-1 though it met the trade_or_business activity test it is not necessary for us to continue with the consideration on whether your sale of y is not substantially related to your tax-exempt purpose having failed one of the tests the regularity test the income from your sale of y is not taxable under sec_511 through ruling based on the information submitted we rule as follows the income from your one-time sale of the intellectual_property rights to y does not constitute unrelated_business_taxable_income under sec_512 of the code and thus is not subject_to unrelated_business_income taxation under sec_511 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will xkxxxkxk be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely robert w malone acting manager exempt_organizations technical group enclosure notice
